Citation Nr: 1020952	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  03-27 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for cerebellar ataxia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, L.N., J.L., and J.S.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
April 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The Veteran had a hearing in February 2004.  The undersigned 
Veterans Law Judge of the Board presided.

The Board remanded this case to the RO in July 2004, via the 
Appeals Management Center (AMC), for further development.

Upon receiving the case back from the AMC, the Board issued a 
decision in December 2007 denying the claim.  The Veteran 
appealed to the U.S. Court of Appeal for Veterans Claims 
(Court/CAVC).

In a May 2008 order, granting the Secretary's motion, the 
Court vacated the Board's decision and remanded the case to 
the Board for further development and readjudication in 
compliance with directives specified.

And to comply with the Court's order, the Board in turn again 
remanded this case to the RO via the AMC in November 2008.

Regrettably, however, since there was not substantial 
compliance with the Board's November 2008 remand directives, 
another remand is required to obtain additional necessary 
information.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999)




REMAND

In the prior November 2008 remand, the Board noted that the 
Secretary's motion required remanding the case to comply with 
the directives of an earlier, July 2004, Board remand.  That 
remand, in pertinent part, had directed the RO/AMC to obtain 
a medical nexus opinion concerning whether the Veteran has 
cerebellar ataxia, and if so, whether it is at least as 
likely as not related to his service in the military - and, 
in particular, a generalized convulsion in service in May 
1967.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding 
that the Veteran is entitled, as a matter of law, to 
compliance with remand directives).

As the Secretary's motion noted, the Veteran had the 
requested VA examination in April 2005.  The examiner 
diagnosed ataxia due to cerebellar degeneration, 
thereby satisfying the first part of the remand instructions.  
But regarding the etiology of this disability, the examiner 
stated that it was "unclear."  The examiner's diagnostic 
impressions did not discuss, as the Board had requested in 
the July 2004 remand, whether it is at least as like as not 
that the Veteran's ataxia is related to his military service.  
Furthermore, the examiner did not address whether the 
Veteran's ataxia is related to his generalized convulsion 
during service in May 1967.

Consequently, when again remanding this case in November 
2008, the Board instructed the RO/AMC to schedule the Veteran 
for another VA examination to determine whether it is at 
least as likely as not (50 percent probability or greater) 
that his cerebellar ataxia is related to his military service 
- and, in particular, to his generalized convulsion during 
service in May 1967.

The Veteran had this requested VA examination in June 2009, 
and the examiner (a neurologist) provided the requested 
medical nexus opinion.  He concluded that the Veteran's 
cerebellar ataxia was related to either alcohol-induced 
cerebellar degeneration or may represent a primary cerebellar 
degeneration seen in conditions such as Olivo-ponto-
cerebellar atrophy (OPCA).  He added that, regardless of the 
etiology, both were unrelated to the Veteran's military 
service - including the single generalized convulsion he 
experienced during May of 1967.

Significantly, however, as pointed out by the Veteran's 
representative in the more recently submitted May 2010 
Informal Hearing Presentation, this VA examiner did not also 
discuss the medical rationale for this unfavorable opinion, 
as requested in the Board's November 2008 remand.  So for 
this necessary explanation, the claims file must be returned 
to this VA examiner for supplemental comment.

Moreover, this VA examiner recommended magnetic resonance 
imaging (MRI) of the Veteran's brain to document whether 
there is any cerebellar and/or brain stem atrophy.  And as 
also was noted in the Board's prior November 2008 remand, 
all diagnostic testing and evaluation deemed necessary should 
be performed.  It is unclear from this VA examiner's wording 
whether this recommended MRI would allow him to provide a 
more definitive diagnostic assessment regarding the etiology 
of the Veteran's cerebellar ataxia or, instead, is just 
recommended as a means of determining whether it is the 
result of alcohol-induced cerebellar degeneration versus 
representative of a primary cerebellar degeneration seen in 
conditions such as OPCA.  Not having the MRI performed 
apparently did not preclude this VA examiner from feeling as 
though he already had the necessary information to provide 
the requested medical nexus opinion on etiology.  
If, however, he believes this additional testing will enhance 
his supplemental comment, then this additional testing should 
be performed.

Accordingly, the claim is again REMANDED for the following 
additional development and consideration:

1.  If possible, have the VA physician 
(neurologist) that examined the Veteran in 
June 2009 submit an addendum to the report 
of that evaluation discussing his medical 
rationale (i.e., providing an explanation) 
for his conclusion that the Veteran's 
cerebellar ataxia is unrelated to his 
military service - including the single 
generalized convulsion he experienced in 
May 1967, but instead related to either 
alcohol-induced cerebellar degeneration or 
may represent a primary cerebellar 
degeneration seen in conditions such as 
OPCA.

Also, if this VA examiner still believes 
that further diagnostic testing or 
evaluation - including especially the MRI 
he recommended, would further enhance his 
medical nexus opinion concerning this 
determinative issue of etiology, then this 
additional testing should be performed.

If, per chance, it is not possible or 
feasible to have this same VA examiner 
provide this additional supplemental 
comment, then have someone else equally 
qualified to make these important 
determinations provide this necessary 
additional comment.  In the event of this 
latter situation, this may require having 
the Veteran reexamined, but this is left 
to the designee's discretion.

2.  Then readjudicate the Veteran's claim 
in light of the additional, supplemental 
evidence obtained as a result of this 
additional remand.  If his claim remains 
denied, send him and his representative a 
supplemental statement of the case and 
give them time to respond to it before 
returning the file to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


